Citation Nr: 0404156	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-13 547	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) pension 
benefits.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty service from May 1946 to April 
1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision from the VA Regional 
Office (RO) in Reno, Nevada, which denied VA pension 
benefits.  

In September 2002, the issue of entitlement to recognition of 
M. E. the veteran's daughter, as the helpless child of the 
veteran, was denied.  The veteran has initiated an appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The veteran has not been sent a VCAA letter with regard to 
the issue on appeal.  Accordingly, VA should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, as noted in the introductory portion, the 
veteran initiated an appeal as to the issue of entitlement to 
recognition of M. E., the veteran's daughter, as the helpless 
child of the veteran.  Specifically, in September 2002, the 
claim was denied.  A notice of disagreement was received in 
October 2002.  The veteran should be sent a VCAA letter on 
this issue.  Also, the AOJ is now required to send the 
veteran a statement of the case as to the this issue in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  Where a notice of disagreement has been submitted, 
the veteran is entitled to a statement of the case, and 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

The veteran has made allegations that he has a dependent 
helpless child who has been totally disabled since birth and 
to whom a portion of his Social Security Administration 
benefits are paid.  The record establishes that the veteran 
did not respond to a request for information.  The veteran is 
informed that if there is evidence supporting the issue on 
appeal, he must submit that evidence to VA.  Accordingly, 
this matter is REMANDED for the following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence regarding the level 
of the veteran's income, he must submit 
that evidence to VA.  

2.  The veteran should be sent an 
appropriate letter with regard to the 
issue of entitlement to pension benefits 
and entitlement to recognition of M. E., 
the veteran's daughter, as the helpless 
child of the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

3.  The veteran should be sent a 
statement of the case as to the issue of 
entitlement to recognition of M. E., the 
veteran's daughter, as the helpless child 
of the veteran.  (The veteran is informed 
that if he does not respond to the 
statement of the case in a timely manner, 
the Board shall not have jurisdiction of 
this issue.)

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



